Citation Nr: 0127638	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-09 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Dennis R. Sumpter, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
tinnitus and hearing loss.  


REMAND

The veteran contends that he has bilateral hearing loss 
disability and right side tinnitus which resulted  from his 
exposure to the noise of aircraft engines, an aircraft 
catapult, and gunfire during his service as a boatswain's 
mate aboard the U.S.S. Kearsarge (CVA-33).  The record 
reflects that in October 2000, a private physician noted 
that, without review of earlier clinical records, it only 
could be stated that the veteran's current hearing loss was 
consistent with noise exposure without ear protection.  The 
record does not reflect that a clinical opinion has been 
sought as to the etiology of each disability at issue 
including based on review of the veteran's medical history of 
record.

The Board also notes that the record does not contain the 
veteran's service personnel records.  Such records, in 
particular as they identify the veteran's military 
assignments, may be useful in establishing traumatic noise 
exposure in service.  

The Board notes that on August 29, 2001, VA promulgated 
regulations establishing guidelines for implementing the 
Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Under the Act and the 
newly promulgated regulations, once VA receives a complete or 
substantially complete application for benefits, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate the claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159 
(b)(1)).  In addition, the new rules provide that VA will 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a substantially complete 
application for benefits.  The RO notified the veteran and 
his representative, by letter dated in June 2001, of the 
provisions of the new Act.  

Further, the new Act and implementing regulations provide 
that a VA examination or medical opinion will be provided if 
it is necessary to decide a claim.  See, 66 Fed.Reg. 45,631 
(Aug. 29, 2001).  Such an examination or opinion is 
considered  "necessary" when the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but does contain competent evidence of a current, 
diagnosed disability or recurrent symptoms of a disability, 
evidence that the veteran suffered an event, injury or 
disease in service, and evidence that the claimed disability 
may be associated with the event, injury or disease.  In the 
present case, a report of a private July 2000 audiological 
examination provides evidence of current diagnosed hearing 
loss.  The veteran's August 2000 and September 2001 hearing 
testimony indicate an in-service event in which he was 
exposed to noise, and Dr. Roark's October 2000 letter 
suggests that there may be a possible connection between the 
event and current diagnosed hearing loss.  Because the claim 
cannot be decided without additional medical evidence 
regarding nexus between the veteran's service and any 
presently existing hearing problems, and/or tinnitus, a VA 
examination is necessary.  

The claim is REMANDED for the following action:  

1.  The RO must review the claim folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) are fully 
satisfied. 

2.  The RO should ask the veteran to 
provide information about any additional 
relevant medical treatment evidence that 
is not now part of the record.  The RO 
should assist the veteran in obtaining 
this evidence, if any.

3.  After the above-requested 
development is completed, the RO should 
schedule the veteran for a VA 
examination.  The examiner should 
review the claims folder and a copy of 
this remand before examining the 
veteran.  Thereafter, the examiner 
should ascertain the etiology, nature 
and severity of the veteran's hearing 
ability and existing tinnitus, to 
include performing audiological testing 
and any other testing deemed necessary.  
The examiner should then render an 
opinion as to whether any identified 
tinnitus, and/or hearing loss, is as 
likely as not related to traumatic 
noise exposure in service.  In this 
regard, the examiner should consider, 
specifically, the veteran's testimony 
that he was exposed to the noise of the 
three-inch gun, launching aircraft, and 
an operating aircraft catapult. 

4.  The RO should undertake any 
additional evidentiary development 
indicated by the evidence obtained as a 
result of the above requests.  After 
all notice requirements are satisfied, 
and the duty to assist is fulfilled, 
the RO should re-adjudicate the claims.  
If any benefit sought is denied, a SSOC 
should be issued that addresses all the 
relevant evidence.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



